UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 98-6010



JOHN C. ROBINSON,

                                             Plaintiff - Appellant,

          versus


RICHARD P. STROKER, Acting Director of State
Department of Probation, Parole, and Pardon
Services,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-97-1802-0-19BD)


Submitted:   April 16, 1998                   Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John C. Robinson, Appellant Pro Se. Carl Norman Lundberg, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES, Colum-
bia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Robinson v.
Stroker, No. CA-97-1802-0-19BD (D.S.C. Dec. 16, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2